[thirdlimitedwaiver12819001.jpg]
EXECUTION VERSION THIRD LIMITED CONDITIONAL WAIVER TO CREDIT AGREEMENT THIRD
LIMITED CONDITIONAL WAIVER TO CREDIT AGREEMENT (this “Agreement”), dated
effective as of January 11, 2019 (the “Effective Date”), among NORTHSTAR
HEALTHCARE ACQUISITIONS, L.L.C., a Delaware limited liability company (the
“Borrower”), NOBILIS HEALTH CORP., a British Columbia corporation (the
“Parent”), NORTHSTAR HEALTHCARE HOLDINGS, INC., a Delaware corporation
(“Holdings”), the other Loan Parties (as defined in the Credit Agreement
(defined below)) party hereto, COMPASS BANK (in its individual capacity,
“Compass Bank”) in its capacity as Swingline Lender, LC Issuing Lender and
Administrative Agent and the Lenders party hereto. Unless otherwise indicated,
all capitalized terms used herein and not otherwise defined herein shall have
the respective meanings provided to such terms in the Credit Agreement referred
to below. W I T N E S S E T H: WHEREAS, the Borrower, the Parent, Holdings, the
other Loan Parties party thereto, the lenders party thereto, the Administrative
Agent and the other parties thereto have entered into that certain Credit
Agreement, dated as of October 28, 2016 (as amended by Amendment No. 1 to Credit
Agreement and Waiver, dated as of March 3, 2017, as further amended by Amendment
No. 2 to Credit Agreement, dated as of November 15, 2017, as further amended by
the Second Limited Conditional Waiver and Amendment No. 3 to Credit Agreement,
dated effective as of December 31, 2018, and as from time to time further
amended, amended and restated, supplemented or otherwise modified, the “Credit
Agreement”); WHEREAS, the Loan Parties acknowledge and agree that certain Events
of Default as described below (collectively, the “Specified Defaults”) have
occurred and are continuing under Section 8.1 of the Credit Agreement due to:
(a) the Borrower’s failure to comply with (i) the financial covenants in Section
7.11(a) and Section 7.11(b) of the Credit Agreement (due to adjustments to the
Borrower’s accounts receivable as communicated to the Lenders in the Borrower’s
presentation, dated November 14, 2018, and by Borrower’s financial advisors in
their interim report, dated December 28, 2018, which accounts receivable
adjustment and fiscal period of adjustment are subject to final determination by
the Borrower) and (ii) the restrictions on Restricted Payments contained in
Section 7.6 of the Credit Agreement due to certain Restricted Payments made to
non-Loan Parties prior to November 15, 2018; and (b) the requirements of Section
6.12(a) of the Credit Agreement in respect of MPDSC Management, LLC (to be cured
by the dissolution of MPDSC Management, LLC, as required pursuant to Section
2(j) hereof); WHEREAS, the Administrative Agent maintains that the Borrower
failed to comply with the requirements of the following (collectively the
“Disputed Specified Defaults”), while the Loan Parties maintain that the
following Disputed Specified Defaults are not Events of Default under the Credit
Agreement: (a) the requirements of Section 6.12(a) of the Credit Agreement in
respect of NHC Network, LLC; and 502024599 v5 1205867.00001



--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819002.jpg]
(b) the requirement of Nobilis Vascular Texas, LLC to make payments when due
under that certain Convertible Promissory Note dated March 8, 2017 of Nobilis
Vascular Texas, LLC payable to Carlos R. Hamilton III, M.D.; WHEREAS, as a
result of the Specified Defaults, the Administrative Agent has the right to
exercise all rights and remedies available to it under the Credit Agreement, the
other Loan Documents and applicable law; WHEREAS, the Loan Parties,
Administrative Agent and certain of the Lenders party thereto entered into that
certain Limited Waiver to Credit Agreement, dated effective as of November 15,
2018 (the “First Limited Waiver”), pursuant to which, subject to the terms and
conditions set forth in the First Limited Waiver, those certain Specified
Defaults (as defined in the First Limited Waiver) were temporarily waived for
the Waiver Period set forth therein (as defined in the First Limited Waiver, the
“First Wavier Period”); WHEREAS, the Loan Parties, Administrative Agent and
certain of the Lenders party thereto entered into that certain Second Limited
Conditional Waiver and Amendment No. 3 to Credit Agreement, dated effective as
of December 31, 2018 (the “Second Limited Waiver”), pursuant to which, subject
to the terms and conditions set forth in the Second Limited Waiver, those
certain Specified Defaults (as defined in the Second Limited Waiver) were
temporarily waived for the Second Waiver Period set forth therein (as defined in
the Second Limited Waiver, the “Second Wavier Period”); WHEREAS, the First
Waiver Period and Second Waiver Period have each ended on or before the
Effective Date; and WHEREAS, the Loan Parties have requested, and subject to the
terms and conditions set forth herein, the Administrative Agent and the Lenders
party hereto (the “Consenting Lenders”) have agreed, subject to the terms and
conditions set forth herein, to waive certain provisions of the Credit Agreement
as specifically set forth herein. NOW, THEREFORE, in consideration of the
foregoing and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to the
above Recitals and as follows: SECTION 1. Limited Conditional Waiver; Waiver
Fee; and Administrative Agent Fee. (a) Third Waiver Period. Pursuant to Section
10.1 of the Credit Agreement, and upon the occurrence of the Third Waiver
Effective Date (as defined in Section 4 below), each Lender hereby temporarily
waives each Specified Default and each Disputed Specified Default during the
period (the “Third Waiver Period”) commencing on the Third Waiver Effective Date
and ending on the earliest of (i) the occurrence of an Event of Default other
than the Specified Defaults and the Disputed Specified Defaults during such
Third Waiver Period, (ii) any Loan Party’s actual knowledge of an Event of
Default (other than the Specified Defaults and the Disputed Specified Defaults)
that occurred prior to the Third Waiver Period and that has not been cured
within three (3) Business Days of a Loan Party obtaining actual knowledge of
such Event of Default, and (iii) February 28, 2019, after the earliest of which
such Specified Defaults (and any Disputed Specified Default that is determined
to be an Event of Default) shall spring back into existence. (b) Waiver Fee. The
Loan Parties hereby agree that a waiver fee in the amount of $185,000 (the
“Waiver Fee”) shall be fully earned on the Third Waiver Effective Date and shall
be due and payable to the Administrative Agent for the account of the Lenders as
follows: (i) $92,500 shall be due and 2 502024599 v5 1205867.00001



--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819003.jpg]
payable on the Third Waiver Effective Date and (ii) $92,500 shall be due and
payable immediately upon termination of the Third Waiver Period. Any unpaid
portion of the Waiver Fee not paid when due shall be added to and constitute a
part of the Obligations. The Loan Parties hereby acknowledge and agree that such
Waiver Fee is non-refundable and is in addition to any other fees payable by the
Loan Parties under the Credit Agreement or any other Loan Document. (c)
Administrative Agent Fee. The Loan Parties hereby agree that an administrative
agent fee in the amount of $25,000 (the “Administrative Agent Fee”) shall be
fully earned on the Third Waiver Effective Date and shall be due and payable to
the Administrative Agent solely for its own account as follows: (i) $12,500
shall be due and payable on the Third Waiver Effective Date and (ii) $12,500
shall be due and payable immediately upon termination of the Third Waiver
Period. Any unpaid portion of the Administrative Agent Fee not paid when due
shall be added to and constitute a part of the Obligations. The Loan Parties
hereby acknowledge and agree that such Administrative Agent Fee is
non-refundable and is in addition to any other fees payable by the Loan Parties
under the Credit Agreement or any other Loan Document. SECTION 2. Other
Covenants and Agreements. Each Loan Party hereby agrees as follows: (a)
Administrative Agent Consultant. Without limiting the obligations of the
Borrower under the Credit Agreement, each Loan Party expressly (i) consents to
retention by counsel to the Administrative Agent of one or more consultants,
advisors and/or other professionals in connection with the Credit Agreement and
the other Loan Documents, in each case, as permitted under such Loan Documents
(including, but not limited to Section 10.4(a) of the Credit Agreement), but
subject to the limitations and restrictions thereof, including for the purpose
of analyzing the sales, collections, cash flow and similar operations of the
Parent and its subsidiaries (each a “Consultant”), (ii) agrees to pay the
reasonable fees and out-of-pocket expenses (including payment of the amount of
any reasonable retainer) of such Consultants promptly upon demand from time to
time by the Administrative Agent and (iii) agrees to provide the Administrative
Agent and such Consultants with such information and direct access to the books,
records and management of Parent, Holdings, the Borrower and the other Loan
Parties during reasonable business hours as reasonably requested by the
Administrative Agent or any such Consultant. (b) Borrower Consultant. The Loan
Parties shall, at their sole cost and expense, continue to retain Morris
Anderson (the “Borrower Consultant”), which consultant was selected by the Loan
Parties and is acceptable to the Administrative Agent, to assist management with
the review, evaluation and improvement of their operations and financial
performance, on terms and conditions reasonably acceptable to the Administrative
Agent, which shall include (i) direct access by the Borrower Consultant to the
Parent, Holdings and the Borrower during reasonable business hours, (ii) the
ability to take on the role of chief restructuring officer upon the occurrence
of certain subsequently determined retention trigger events as reasonably and
mutually agreed by the Loan Parties and the Administrative Agent in their
respective sole discretion and (iii) the Administrative Agent and the Consultant
having direct and unrestricted access to the Borrower Consultant and direct
communications with such Borrower Consultant, either with the Borrower, Parent
or Holdings or their counsel present or without the presence of Borrower, Parent
or Holdings or their counsel. No later than 4:00 pm Central Time on January 30,
2019 (or such later date as the Administrative Agent may agree in writing in its
sole discretion), the Loan Parties shall deliver to the Administrative Agent a
business plan (approved by the Borrower’s board of directors) together with
supporting financial projections and other information in support thereof in
form and with detail reasonably acceptable to the Administrative Agent, which
shall include an assessment of strategic alternatives available to the Loan
Parties and provide for a permanent resolution of the Specified Defaults and
other identified issues to be mutually agreed, including but not limited to
liquidity matters. 3 502024599 v5 1205867.00001



--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819004.jpg]
(c) Cash Flow Reports. The Loan Parties shall continue to prepare and deliver to
the Administrative Agent on each Wednesday (or such later date as may be agreed
to by the Administrative Agent in writing in its reasonable discretion) (i) an
updated rolling cash flow forecast for the succeeding 13 weeks, in each case,
for the Borrower, its Subsidiaries, and other parties whose cash flows
contribute to the Borrower’s revenues (the “Contributing Loan Parties”) on a
consolidated basis and otherwise, in form and substance reasonably satisfactory
to the Administrative Agent (the “Updated Cash Flow Forecast” and, together with
each other cash flow forecast delivered to the Administrative Agent pursuant to
the First Limited Waiver or this Agreement, the “Cash Flow Forecasts”) and (ii)
a certificate of the chief financial officer of the Borrower to the effect that
such Cash Flow Forecast reflects the Borrower’s good faith projection of such
weekly cash receipts and disbursements and ending balance of available cash (as
of the last Business Day of each week) for the Borrower, its Subsidiaries and
the Contributing Loan Parties on a consolidated basis. To the extent that any
Updated Cash Flow Forecast line item includes a variance of more than 10% from
the prior projected amount for such line item, the Updated Cash Flow Forecast
shall include an explanation of the reason for such variance. Additionally, on
each Wednesday, the Borrower shall provide with respect to itself, its
Subsidiaries and the Contributing Loan Parties, on a consolidated basis, a
report for the week ending the previous Friday, in form and substance reasonably
satisfactory to the Administrative Agent, specifying (A) the cash on hand in
deposit accounts at the beginning of such week, (B) cash receipts received
during such week, with a schedule detailing daily collections, (C) cash
disbursed during such week in payment of expenses, (D) the cash on hand in
deposit accounts at the end of such week and (E) a comparison of such amounts to
the comparable amounts in the Cash Flow Forecast for such week and in the
aggregate for the applicable Cash Flow Forecast period; provided, that,
notwithstanding the foregoing, the Cash Flow Forecasts required to be delivered
to the Administrative Agent on or prior to January 23, 2019 (or such later date
as may be agreed to by the Administrative Agent in writing in its sole
discretion) shall not be required to include information in respect of
Contributing Loan Parties to the extent such information is not then available
on such required delivery date, but shall include information as to Contributing
Loan Parties on the earliest required delivery date that such information is
available. (d) Revenue Recognition Policy. No later than 4:00 pm Central Time on
January 30, 2019 (or such later date as the Administrative Agent may agree in
writing in its sole discretion), the Loan Parties shall deliver to the
Administrative Agent an assessment of the Loan Parties’ revenue recognition
policy and the impact it will have on accounts receivable balances to be
prepared by the Borrower Consultant. (e) Receivables Collection Process. The
Loan Parties shall provide the Administrative Agent every two (2) weeks an
updated summary of actions the Loan Parties have taken to improve the
receivables collection process, which updates shall be prepared by the Borrower
Consultant, on behalf of the Loan Parties, and with the first such update to be
delivered to the Administrative Agent on January 23, 2019, no later than 4:00 pm
Central Time (or such later date as the Administrative Agent may agree in
writing in its sole discretion). (f) Minimum Liquidity Covenant. The Loan
Parties shall (i) maintain liquidity greater than or equal to $4,000,000, tested
on each Wednesday beginning January 16, 2019, and (ii) deliver to the
Administrative Agent no later than 4 pm Central Time on each such date, a
compliance certificate, executed by the Chief Financial Officer of the Borrower,
in form and substance reasonably satisfactory to the Administrative Agent
evidencing compliance with the foregoing, together with supporting documentation
evidencing the same. (g) Accounts Receivable Aging Report. No later than 4 pm
Central Time on January 25, 2019 (or such later date as may be agreed to by the
Administrative Agent in writing in its sole discretion) the Borrower shall
provide the Administrative Agent with the September 30, 2018 accounts receivable
4 502024599 v5 1205867.00001



--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819005.jpg]
aging report that reflects the revised accounting policy and methodology
implemented by the Borrower (the “Revised Accounting Policy and Methodology”)
together with a comparison to the September 30, 2018 preliminary accounts
receivable aging report previously submitted by the Borrower to the
Administrative Agent using its prior accounting policy and methodology (the
“Prior Accounting Policy and Methodology”). No later than 4 pm Central Time on
February 6, 2019 (or such later date as may be agreed to by the Administrative
Agent in writing in its sole discretion) Borrower shall provide the
Administrative Agent with (i) a copy of the Prior Accounting Policy and
Methodology, (ii) a copy of the Revised Accounting Policy and Methodology, and
(iii) a written explanation (prepared with the input of the Borrower Consultant)
for the reasons the changes made to the Prior Accounting Policy and Methodology
were required. No later than 4 pm Central Time on February 6, 2019 (or such
later date as may be agreed to by the Administrative Agent in writing in its
sole discretion) and on or before the 15th calendar day of each month thereafter
(or such later date as may be agreed to by the Administrative Agent in writing
in its sole discretion), the Borrower shall provide the Administrative Agent
with the most current available accounts receivable aging report with respect to
itself and its Subsidiaries which shall be based on the Revised Accounting
Policy and Methodology and shall provide detailed information by facility,
insurance payment source (separating in-network claims from out-of-network
claims), and, to the extent such information can be reasonably compiled within
the aging report using the resources of the Loan Parties and the Borrower
Consultant, Loan Party, in form and substance reasonably acceptable to the
Administrative Agent; provided that the first such accounts receivable aging
report shall be through no earlier than December 31, 2018. (h) Deposit Account
Control Agreements. Each Loan Party listed on Exhibit A to the Second Limited
Waiver shall use commercially reasonable efforts to as soon as possible enter
into, and cause each depository intermediary to enter into control agreements
(the “Additional Control Agreements”), each in form and substance reasonably
acceptable to the Administrative Agent, with respect to each of its deposit
accounts listed on Exhibit A to the Second Limited Waiver. The Loan Parties
shall provide the Administrative Agent every two (2) weeks with updates in
writing, in form and substance reasonably acceptable to the Administrative
Agent, as to the status of efforts to obtain the Additional Control Agreements,
together with any documentation evidencing whom they have contacted, the
responses they have received and the proposed timeline of when they anticipate
receipt of such Additional Control Agreements and providing the same to the
Administrative Agent, with the next such update to be delivered on January 23,
2019, no later than 4:00 pm Central Time (or such later date as the
Administrative Agent may agree to in writing in its sole discretion). (i)
Indebtedness Updates. The Loan Parties shall provide the Administrative Agent
every two (2) weeks with updates in writing, in form and substance reasonably
acceptable to the Administrative Agent, as to the status of the Indebtedness as
described on Exhibit B to the Second Limited Waiver (the “Specified
Indebtedness”) and disputes related to such Specified Indebtedness, with the
next such update to be delivered on January 23, 2019, no later than 4:00 pm
Central Time (or such later date as the Administrative Agent may agree to in
writing in its sole discretion). The Loan Parties shall also (i) provide
Administrative Agent at least five (5) Business Days prior written notice of any
payment to be made in respect of any such Specified Indebtedness, and (ii)
promptly (no later than two (2) Business Days after receipt thereof) provide
Administrative Agent copies of any material filings, judgments, communications,
notices of default, term sheets, letters of intent or other documents that
relate to or impact such disputes or the related to such Specified Indebtedness.
(j) Release of Liens. The Loan Parties shall use commercially reasonable efforts
to cause the liens listed on Exhibit C to the Second Limited Waiver (the
“Specified Liens”) to be released. The Loan Parties shall provide the
Administrative Agent every two (2) weeks with updates in writing, in form and
substance reasonably acceptable to the Administrative Agent, as to the status of
efforts to obtain the release of the Specified Liens together with any
documentation supporting whom they have contacted, the 5 502024599 v5
1205867.00001



--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819006.jpg]
responses they have received, a proposed timeline of when they may obtain such
release of the Specified Liens, documentation evidencing the amount of the
indebtedness secured by such Specified Liens and which prohibit the increase of
such indebtedness, and copies of all loan documentation related to such
Specified Liens, with the next such update to be delivered on January 23, 2019,
no later than 4:00 pm Central Time (or such later date as the Administrative
Agent may agree to in writing in its sole discretion). (k) Litigation Updates.
The Loan Parties shall provide the Administrative Agent every two (2) weeks with
updates in writing, in form and substance reasonably acceptable to the
Administrative Agent, as to the status of the litigation described on Exhibit D
to the Second Limited Waiver and any other litigation that would reasonably be
expected to result in monetary judgment(s) or relief, individually or in the
aggregate, in excess of $3,500,000 or seeks an injunction or other equitable
relief which would reasonably be expected to have a Material Adverse Effect
(collectively, the “Material Litigation”), including updates as to the status of
any stays, appeals or stays, judgments, and the issuance of bonds in connection
with the appeal of such Material Litigation, along with copies of all material
pleadings, orders, and judgements that any Loan Party or any of its officers,
managers, or directors have received and documentation evidencing the issuance
of any such bonds and the stay of such Material Litigation, with the next such
update to be delivered on January 23, 2019, no later than 4:00 pm Central Time
(or such later date as the Administrative Agent may agree to in writing in its
sole discretion). (l) Factoring Agreements. The Loan Parties shall on or before
4:00 pm Central Time on January 30, 2019 (or such later date as may be agreed to
by the Administrative Agent in writing in its sole discretion) provide the
Administrative Agent with an updated list, in writing, in form and substance
reasonably satisfactory to the Lender, of all the factoring arrangements that
are in place with any Loan Party or their Subsidiaries as of the date of such
disclosure, along with such other information and documentation as the
Administrative Agent may request. (m) Dissolution of MPDSC Management, LLC. The
Loan Parties have represented to the Administrative Agent that MPDSC Management,
LLC, a Texas limited liability company (“MPDSC Management”), has no assets and
has no operations and that the Loan Parties intend to dissolve MPDSC Management.
Accordingly, as soon as possible and no later than 4:00 pm Central Time on
January 31, 2019 (or such later date as the Administrative Agent may agree to in
writing in its sole discretion) the Loan Parties shall dissolve MPDSC Management
and shall provide the Administrative Agent every two (2) weeks with updates in
writing, in form and substance reasonably acceptable to the Administrative
Agent, as to the status of efforts to dissolve MPDSC Management and any
documentation evidencing the dissolution of MPDSC Management, with the next such
update to be delivered on January 23, 2019, no later than 4:00 pm Central Time
(or such later date as the Administrative Agent may agree to in writing in its
sole discretion). Until the date that MPDSC Management has been dissolved the
Loan Parties shall cause MPDSC Management to have no assets and to have no
operations. (n) NHC Network, LLC. The Administrative Agent maintains that the
Organizational Documents of NHC Network, LLC (“NHC”) do not prohibit NHC from
becoming a Loan Party and that pursuant to Section 6.12(a) of the Credit
Agreement NHC should be joined as a Loan Party, while the Loan Parties maintain
that the Organizational Documents of NHC do prohibit NHC from becoming a Loan
Party without the consent of Elite Ambulatory Surgery Centers, LLC (“Elite”)
because doing so would give the right to Elite, under the Organizational
Documents of NHC, to put its equity interests in NHC back to NHC and would be
detrimental to the business operations of NHC. The Loan Parties agree to use
commercially reasonable efforts to determine if they can obtain the consent of
Elite in a manner that will not be detrimental to the business operations of
NHC. 6 502024599 v5 1205867.00001



--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819007.jpg]
(o) Commercially Reasonable Efforts to Cause Excluded Subsidiaries to Become
Loan Parties. The Administrative Agent delivered a notice letter dated January
2, 2019 to Parent and Holdings requiring Parent and Holdings to use commercially
reasonable efforts to obtain the consent of the third- party equityholders of
each Excluded Subsidiary that is a Subsidiary of a Loan Party (including,
without limitation, Elite Sinus Spine and Ortho, LLC, Houston Metro Ortho and
Spine Surgery Center, LLC, Elite Center for Minimally Invasive Surgery, LLC,
Elite Hospital Management, Athelite Holdings, LLC, and Medical Ambulatory
Surgical Suites, L.P.), in each case that is necessary to permit such Excluded
Subsidiary to become a Guarantor (“Third Party Consent”). The Loan Parties shall
provide the Administrative Agent every two (2) weeks with (A) updates in
writing, in form and substance reasonably acceptable to the Administrative
Agent, as to the status of efforts to obtain the Third Party Consents together
with (B) any documentation supporting whom they have contacted, the responses
they have received and a proposed timeline of when they anticipate obtaining
such Third Party Consents, the first such update to be delivered January 31,
2019, no later than 4:00 pm Central Time (or such later date as the
Administrative Agent may agree to in writing in its sole discretion). (p)
Purchase Offers. The Loan Parties shall promptly provide the Administrative
Agent with notice of any offers from any bona fide purchaser to acquire any Loan
Party or Loan Parties (including, without limitation, the proposal contained in
the Trive Capital Management LLC Letter of Intent) or any assets of any Loan
Party or Loan Parties (collectively, the “Proposed Acquisitions”) along with
copies of (i) to the extent then available, all proposed and final documentation
related thereto, (ii) to the extent then available, proposed and final sources
and uses related thereto and (iii) to the extent applicable and available,
documentation evidencing that the Loan Parties are being fully released from any
liabilities being transferred to a proposed purchaser (including, without
limitation, liabilities under transferred leases, debt and other contracts). The
Loan Parties shall also provide to the Administrative Agent, to the extent
applicable, a written summary of any impact the Proposed Acquisition will have
on any contracts of the Loan Parties (including, without limitation, any
employment agreements). The Loan Parties shall provide the Administrative Agent
every week with updates in writing, in form and substance reasonably acceptable
to the Administrative Agent, as to the status of the Proposed Acquisitions and
to the extent then available, copies of any documentation delivered in
connection therewith, including, but not limited to, to the extent applicable,
letters of intent, purchase commitments, or expressions of interest relating to
any such Proposed Acquisitions, together with any and all correspondence
pertaining to the status or updates of the completion of such Proposed
Acquisition, the first such update to be delivered on January 16, 2019, no later
than 4:00 pm Central Time (or such later date as the Administrative Agent may
agree to in writing in its sole discretion). Without limiting the foregoing: (i)
nothing contained herein shall deemed to be a consent to, or other approval of,
either the consummation of any Proposed Acquisition or any agreement to either
facilitate such Proposed Acquisition and (ii) the consummation of any Proposed
Acquisition shall be subject to the approvals, limitations and requirements set
forth in the Credit Agreement and the other Loan Documents. (q) Expenses. The
Loan Parties shall promptly (and in any event no later than five (5) Business
Days after presentation of a demand invoice to such Loan Party in respect
thereof) pay all reasonable and documented expenses of the Administrative Agent
and Compass Bank in its capacity as Lender incurred or accrued, including the
reasonable and documented legal fees and expenses of counsel for the
Administrative Agent, for which demand invoices have been delivered to the
Borrower. (r) Additional Information. The Loan Parties shall provide such other
information regarding the business, financial, legal or corporate affairs of any
Loan Party or any Subsidiary thereof, or compliance with the terms of the Loan
Documents, as the Administrative Agent may from time to time reasonably request.
7 502024599 v5 1205867.00001



--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819008.jpg]
(s) Payment of Waiver Fee and Administrative Agent Fee. The Loan Parties shall
pay any unpaid portion of the Waiver Fee and the Administrative Agent Fee in
full in cash no later than the expiration of the Third Waiver Period. The
failure by the Loan Parties to comply with any of the requirements set forth in
Section 2 shall constitute an Event of Default under Section 8.1(b) of the
Credit Agreement; provided, however, if such non-compliance is with respect to
Section 2(c), Section 2(d) or Section 2(r) hereof, such failure thereunder shall
become an Event of Default under Article VIII of the Credit Agreement only if
such failure continues unremedied for a period of three (3) Business Days after
delivery by the Administrative Agent to the Borrower of notice of such
non-compliance. SECTION 3. Acknowledgement and Confirmation. Each of the Loan
Parties party hereto hereby agrees and acknowledges that with respect to each
Loan Document to which it is a party, after giving effect to this Agreement and
the transactions contemplated hereunder: (a) as of January 11, 2019, subject to
additions and other adjustments as permitted under the Loan Documents, the
aggregate balance of the outstanding Obligations under the Credit Agreement is
equal to $125,075,718.37, and that the respective balances of the various Loans
and the LC Obligations as of such date were equal to the following: Term A Loans
$47,206,250.00 Term B Loans $47,500,000.00 Revolving Loans (excluding LC
Obligations) $28,500,000.00 LC Obligations $ 1,500,000.00 Interest and LC Fees
and Unused Fees $ 369,468.37 SUB TOTAL $125,075,718.37 Portion of Waiver Fee
fully earned but unpaid on the Third Waiver Effective Date $ 92,500.00 Portion
of Administrative Agent Fee fully earned but unpaid on the Third Waiver
Effective Date $ 12,500.00 TOTAL $125,180,718.37 The foregoing amounts do not
include interest accruing after January 11, 2019, additional fees, expenses and
other amounts that are chargeable or otherwise reimbursable under the Credit
Agreement and the other Loan Documents. Further, each of the Loan Parties
acknowledges and agrees that the above described amounts are not subject to any
offset, reduction, counterclaim or defense by the Loan Parties. (b) all of its
obligations, liabilities and indebtedness under such Loan Document, including
guarantee obligations, shall, except as expressly set forth herein or in the
Credit Agreement, remain in full force and effect on a continuous basis; and (c)
all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority to the extent provided for in the Loan Documents
of each such Lien and security interest continues in full force and 8 502024599
v5 1205867.00001



--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819009.jpg]
effect on a continuous basis, unimpaired, uninterrupted and undischarged as
Collateral for the Obligations, to the extent provided in such Loan Documents.
SECTION 4. Conditions to the Third Waiver Effective Date. Section 1 of this
Agreement shall become effective on the date when the following conditions shall
have been satisfied or waived (such date, the “Third Waiver Effective Date”):
(a) Counterparts of this Agreement. The Administrative Agent’s receipt of
signature pages, which shall be originals or electronic copies (including “.pdf”
or similar format and, to the extent required by the Administrative Agent
followed promptly by originals) unless otherwise specified or otherwise not
applicable, of this Agreement, duly executed by (i) a Senior Officer of each of
Holdings, the Parent, the Borrower, and each other Loan Party existing as of the
Third Waiver Effective Date, (ii) the Administrative Agent, and (iii) the
Consenting Lenders constituting Required Lenders. (b) Expenses. The Borrower
shall have paid all reasonable and documented expenses of the Administrative
Agent and Compass Bank in its capacity as Lender incurred or accrued through the
Third Waiver Effective Date, including the reasonable and documented legal fees
and expenses of counsel for the Administrative Agent, for which demand invoices
have been delivered to the Borrower. (c) Payment of Waiver Fee and
Administrative Agent Fee. The Loan Parties shall have paid that portion of the
Waiver Fee and the Administrative Agent Fee, in each case that is due and
payable on the Third Waiver Effective Date pursuant to the terms of Section 1(b)
and Section 1(c) hereof, as applicable. Without limiting the generality of the
provisions of Section 9.3(c) of the Credit Agreement, for purposes of
determining compliance with the conditions specified in this Section 4, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Third Waiver Effective Date
specifying its objection thereto. SECTION 5. Costs and Expenses. The Loan
Parties hereby reconfirm their obligations under the Loan Documents, including
Section 10.4 of the Credit Agreement, to make payments and reimbursements in
accordance with the terms thereof (including with respect to this Agreement).
SECTION 6. Representations and Warranties. To induce the Administrative Agent
and the other Lenders to enter into this Agreement, each Loan Party represents
and warrants to the Administrative Agent and the other Lenders on and as of the
Third Waiver Effective Date (and, in each case, after giving effect to the
limited conditional waiver contained in Section 1 of this Agreement) that, in
each case: (a) the representations and warranties of the Loan Parties contained
in Article V of the Credit Agreement and in each other Loan Document are true
and correct in all material respects (or, in the case of any such representation
and warranty that is subject to materiality or Material Adverse Effect
qualifications, in all respects) on and as of the Third Waiver Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (or, in the case of any such representation and warranty that is
subject to materiality or Material Adverse Effect qualifications, in all
respects as of such earlier date); (b) no Default or Event of Default exists and
is continuing immediately prior to or after giving effect to this Agreement, in
each case, other than as expressly waived or specified hereunder; 9 502024599 v5
1205867.00001



--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819010.jpg]
(c) the execution, delivery and performance by such Loan Party of this Agreement
have been duly authorized by all necessary corporate and other organizational
action and do not and will not require any approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person other than the authorizations,
approvals, actions, notices and filings listed on Schedule 5.3 of the Disclosure
Schedules, all of which have been duly obtained, taken, given or made and are in
full force and effect on the Third Waiver Effective Date; (d) no Loan Party has
sold or received partial payment for the assignment or sale of any of its
accounts receivable in connection with any arrangement involving any Loan Party
or any non-Loan Party; and (e) this Agreement has been duly executed and
delivered by each Loan Party that is a party hereto and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms; provided that the enforceability hereof is
subject to general principles of equity, principles of good faith and fair
dealing and to bankruptcy, insolvency and similar Laws affecting the enforcement
of creditors’ rights generally. SECTION 7. Reference to and Effect on the Credit
Agreement and the Loan Documents. (a) On and after the Effective Date, each
reference in the Credit Agreement to “this Agreement,” “herein,” “hereto”,
“hereof” and “hereunder” or words of like import referring to the Credit
Agreement, and each reference in the Notes and each of the other Loan Documents
to “the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as modified by this Agreement. (b) The Credit Agreement and each of
the other Loan Documents, as specifically modified by this Agreement, are and
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed. (c) The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents. Without limiting the generality of the foregoing, the Collateral
Documents in effect immediately prior to the date hereof and all of the
Collateral described therein in existence immediately prior to the date hereof
do and shall continue to secure the payment of all Obligations of the Loan
Parties under the Loan Documents, in each case, as modified by this Agreement.
SECTION 8. Governing Law; Jurisdiction. (A) THIS AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. (b) EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE LC ISSUING LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT, THE FIRST LIMITED WAIVER OR ANY OTHER LOAN
DOCUMENT OR THE 10 502024599 v5 1205867.00001



--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819011.jpg]
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE LC ISSUING
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION. SECTION 9. Counterparts. This Agreement may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts, each of which counterparts when executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. Delivery by facsimile or electronic transmission of an executed
counterpart of a signature page to this Agreement shall be effective as delivery
of an original executed counterpart of this Agreement. SECTION 10. Release. Each
of the Parent, Holdings, the Borrower and each other Loan Party, on behalf of
itself and its Subsidiaries, successors, assigns and other legal
representatives, hereby releases, waives, and forever relinquishes all claims,
demands, obligations, liabilities and causes of action of whatever kind or
nature (collectively, the “Claims”), whether known or unknown, which any of them
have, may have, or might assert at the time of the execution of this Agreement
or in the future against the Administrative Agent, the Swingline Lender, the LC
Issuing Bank, the Lenders and/or their respective present and former parents,
affiliates, participants, officers, directors, employees, agents, attorneys,
accountants, consultants, successors and assigns (each a “Releasee”), directly
or indirectly, which occurred, existed, were taken, permitted or begun from the
beginning of time through the date hereof, arising out of, based upon, or in any
manner connected with (a) the Loan Documents and/or the administration thereof
or the Obligations created thereby, (b) any discussions, commitments,
negotiations, conversations or communications with respect to the refinancing,
restructuring or collection of any of the Obligations, or (c) any matter related
to the foregoing; provided that (i) the foregoing shall not release Claims
arising following the date hereof, and (ii) such release shall not be available
to any Releasee with respect to a Claim to the extent that such Claim is
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Releasee. SECTION 11. Acknowledgments; Reservation of Rights. (a) The Loan
Parties hereby acknowledge and agree that the Specified Defaults constitute
Events of Default under the Credit Agreement and, in the absence of the limited
conditional waiver set forth in Section 1 of this Agreement, permits the
Administrative Agent and the Lenders to, among other things, take any
enforcement action or otherwise exercise any or all rights and remedies provided
for under the Loan Documents or applicable law including, without limitation,
those described in Section 11 of this Agreement. 11 502024599 v5 1205867.00001



--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819012.jpg]
(b) The Loan Parties hereby acknowledge and agree that each of the
Administrative Agent and the Lenders expressly reserves all of its rights,
powers, privileges and remedies under the Credit Agreement, other Loan Documents
and/or applicable law, including, without limitation, its right at any time from
and after termination or expiration of the Third Waiver Period, (i) to determine
not to make further Loans or issue Letters of Credit under the Credit Agreement
as a result of the Specified Defaults and/or to terminate their Commitments to
make Loans and issue Letters of Credit, (ii) to accelerate the Obligations,
(iii) to charge the default rate of interest in respect of the Obligations (as
of any date from and after the date on which the Specified Defaults first
occurred) and to enforce the prohibition against incurring, continuing or
converting any Loan as or into a Eurodollar Rate Loan, (iv) to commence any
legal or other action to collect any or all of the Obligations from any or all
of the Loan Parties, and any other person liable therefor and/or any collateral,
(v) to foreclose or otherwise realize on any or all of the collateral and/or as
appropriate, set-off or apply to the payment of any or all of the Obligations,
any or all of the collateral, (vi) to take any other enforcement action or
otherwise exercise any or all rights and remedies provided for by any or all of
the Credit Agreement, other Loan Documents or applicable law, and (vii) to
reject any forbearance, financial restructuring or other proposal made by or on
behalf of Borrower, any other Loan Party or any creditor or equity holder. Each
of the Administrative Agent and the Lenders may exercise their respective
rights, powers, privileges and remedies, including those set forth in (i)
through (vii) above at any time after the termination or expiration of the Third
Waiver Period in its sole and absolute discretion without further notice. No
oral representations or course of dealing on the part of the Administrative
Agent, any Lender or any of its officers, employees or agents, and no failure or
delay by the Administrative Agent or any Lender with respect to the exercise of
any right, power, privilege or remedy under any of the Credit Agreement, other
Loan Documents or applicable law shall operate as a waiver thereof, and the
single or partial exercise of any such right, power, privilege or remedy shall
not preclude any later exercise of any other right, power, privilege or remedy.
(c) The Loan Parties, the Administrative Agent and the Lenders party hereto
hereby acknowledge and agree that to date, Administrative Agent and the Lenders
have not elected to exercise any such rights and remedies available to them.
[The remainder of this page is intentionally left blank.] 12 502024599 v5
1205867.00001



--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819013.jpg]




--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819014.jpg]




--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819015.jpg]




--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819016.jpg]




--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819017.jpg]




--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819018.jpg]




--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819019.jpg]




--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819020.jpg]




--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819021.jpg]




--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819022.jpg]




--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819023.jpg]




--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819024.jpg]




--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819025.jpg]
BANK OF AMERICA, N.A., as Lender By: Name: Title: Northstar Healthcare
Acquisitions, L.L.C. Third Limited Conditional Waiver To Credit Agreement
Signature Pages



--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819026.jpg]




--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819027.jpg]




--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819028.jpg]
FIRST TENNESSEE BANK, as Lender By: Name: Title: Northstar Healthcare
Acquisitions, L.L.C. Third Limited Conditional Waiver To Credit Agreement
Signature Pages



--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819029.jpg]
MIDSOUTH BANK, as Lender By: Name: Title: Northstar Healthcare Acquisitions,
L.L.C. Third Limited Conditional Waiver To Credit Agreement Signature Pages



--------------------------------------------------------------------------------



 
[thirdlimitedwaiver12819030.jpg]
MARATHON ASSET MANAGEMENT, as Lender By: Name: Title: Northstar Healthcare
Acquisitions, L.L.C. Third Limited Conditional Waiver To Credit Agreement
Signature Pages



--------------------------------------------------------------------------------



 